Citation Nr: 1602222	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include cutaneous sarcoidosis and granulomatis dermatitis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard of Louisiana from September 1980 to May 2008, to include a period of active duty for training (ACDUTRA) from January 1981 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2015, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the appellant submitted additional evidence in support of his claims, namely service treatment records, with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  However, the Board notes that the evidence is duplicative of evidence previously of record.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The appellant contends that his current skin disorder, bilateral hearing loss, hypertension, and diabetes mellitus type II are related to his military service.  Specifically, the appellant contends that such disorders all had their onset during his service in the Army National Guard of Louisiana.  See October 2015 Hearing Transcript, Pg. 4-7.

A Veteran is a person who served in the active military, naval, or air service and who was discharged under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

While copies of the appellant's service treatment records from his service in the Army National Guard of Louisiana are of record, the specific dates on which he served on ACDUTRA and/or INACDUTRA are not of record.  Therefore, on remand, the AOJ should verify any and all periods of active duty, ACDUTRA, and INACDUTRA.

Additionally, with regard to all claims, while on remand, the appellant should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Skin Disorder, Hypertension, and Diabetes Mellitus Type II

The appellant has not undergone a VA examination to address the nature and etiology of his current skin disorder, hypertension, or diabetes mellitus.  For the reasons expressed below, the Board finds that VA examinations are necessary in order to determine the nature and etiology of these claimed disorders.

VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

With regard to the appellant's claimed current skin disorder, he contends that he began to experience a skin disorder during his service in the Army National Guard of Louisiana.  During his October 2015 hearing, the appellant contended that the disorder first manifested in service and that it has continued since such time.

The appellant's service treatment records reflect an evaluation of sarcoidosis skin lesions on his nose, ears, and leg in a November 1991 periodic examination.  Additionally, in a June 1994 treatment record, the appellant was seen for a "pimple type" rash to his back and chest that started a week prior and had progressively gotten worse.  A June 1994 service treatment record, dated two days after the private treatment record, noted that the appellant suffered from a rash of unknown etiology and that the rash had its onset while the appellant was on active duty under 38 U.S.C. § 503 from June 18, 1994, to July 2, 1994.  As such, it was determined to have occurred in the line of duty.  In a February 2004 private treatment record, it was noted that since the etiology of the appellant's longstanding skin condition was yet to be identified, it was impossible to say whether or not such was related to the appellant's military service.  Private treatment records reflect continuous treatment for a skin disorder.  Furthermore, in his private treatment records, the appellant consistently stated that his skin disorder had its onset in the mid-1990s.  For example, in an April 2004 private treatment record, the appellant reported that his skin disorder began with a spot on his eye in 1994 that eventually spread all over his body.

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the appellant's service treatment records showing treatment for a skin rash in November 1991 and June 1994, as well as the appellant's statements concerning continuity of symptoms since June 1994, both in connection with private treatment and in testimony before the undersigned, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed skin disorder.

With regard to hypertension, the appellant contends that he was diagnosed with hypertension during a period of military service and that his problems with hypertension have continued ever since.  He also contends that his hypertension was the result if his service overseas in Guatemala, Panama, Honduras, and Germany, as well as his service during Hurricanes Andrew, Katrina, and Rita.

According to the National Institutes of Health and the National Heart, Lung, and Blood Institute, normal blood pressure is a systolic reading of less than 120 or a diastolic reading of less than 80.  Prehypertension is classified as a systolic reading of 120-139 or a diastolic of 80-89.  Stage one hypertension is a systolic of 140-159 or a diastolic of 90-99 and stage two hypertension is a systolic of 160 or a diastolic greater than or equal to 100.  "Prevention, Detection, Evaluation, and Treatment of High Blood Pressure," National Institute of Health, National Heart Lung, and Blood Institute (2003).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The appellant's August 1980 entrance examination is silent for a history or diagnosis of hypertension or high blood pressure.  The appellant's blood pressure reading at entrance was 110/80.  A July 1984 periodic examination noted a blood pressure reading of 122/70.  A July 1988 periodic examination, the appellant's blood pressure was 114/82.  A November 1991 periodic examination noted the appellant's blood pressure as 110/90.  During a May 1997 periodic examination, the appellant's blood pressure was 124/80.  In a November 1999 service treatment record, the appellant reported taking medication for hypertension.  In a July 2003 service treatment record, the appellant's blood pressure was 145/80.  In a December 2007 dental health questionnaire, the appellant reported high blood pressure.

Accordingly, in light of the appellant's service treatment records showing prehypertensive and hypertensive readings, and the November 1999 notation that the appellant was prescribed medication for hypertension, as well as the appellant's statements concerning continuity of symptoms since the 1990s to the present, the Board finds that he should be afforded a VA examination to determine the etiology of his hypertension.  See McLendon, supra. 

With regard to diabetes mellitus, the appellant contends that his diabetes mellitus is related to his military service.  Specifically, during his October 2015 hearing, the appellant contended that his diabetes mellitus was the result of his service overseas in Guatemala, Panama, Honduras, and Germany, as well as his service during Hurricanes Andrew, Katrina, and Rita since he was diagnosed with the disease while serving.  See October 2015 Hearing Transcript, Pg. 10.

The appellant's August 1980 entrance examination is silent for a history or diagnosis of diabetes mellitus.  In a November 1991 periodic examination, the appellant was diagnosed with borderline glucose tolerance and was prescribed a low sugar diet.  In a May 1997 report of medical history, the appellant reported taking Glucophage since February 1997.  In a May 1997 periodic examination report, the appellant was diagnosed with diabetes mellitus, type II, well controlled.  In a November 1999 periodic examination, the appellant once again reported taking Glucophage for his diabetes mellitus.

In an August 2010 private treatment record, the appellant stated that he had been a diabetic for the last 20 years.  The private treatment record also noted that the appellant had been suffered from diabetic retinopathy since 1998.

Accordingly, in light of the appellant's service treatment records showing borderline glucose tolerance in November 1991 and a diagnosis of diabetes mellitus in May 1997, as well as the appellant's statements concerning continuity of symptoms since his service in the Army National Guard of Louisiana, both in connection with private treatment and in testimony before the undersigned, the Board finds that he should be afforded a VA examination to determine the etiology of his diabetes mellitus.  See McLendon, supra.

Bilateral Hearing Loss

The appellant contends that he currently suffers from bilateral hearing loss due to in-service noise exposure.  Specifically, he contends that he was exposed to weapons fire on the rifle range and engine noise while working in the motor pool during his service in the Army National Guard of Louisiana.  See October 2015 Hearing Transcript, Pg. 6.

In connection with the appellant's claim for service connection for bilateral hearing loss, he was afforded a VA examination in August 2010.  Initially, the examiner noted that, although the appellant's claims file was reviewed, the claims file did not contain any service era audiograms.  After reviewing the appellant's post-service treatment records and performing an audiologic examination of the appellant, the examiner opined that she could not "provide an opinion, other than one based upon speculation," since the appellant's service treatment records and service era audiograms were not available for review.

In this regard, the Board notes that the record contains numerous audiograms from the appellant's military service, including the appellant's August 1980 entrance examination, as well as periodic examinations conducted in July 1984, July 1988, November 1991, May 1997, and January 2002 .  Also, the May 1997 periodic examination diagnosed the appellant with high frequency hearing loss.  In January 1998, the appellant was found fit for duty with a physical profile related to moderate high frequency hearing loss.

Thus, the Board finds that the August 2010 opinion is inadequate.  In this regard, in Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Additionally, the Court has held that, in order for a medical opinion to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the August 2010 VA examination does not appear to be based upon sufficient facts, namely the appellant's service treatment records and his service era audiograms, the Board finds that a remand is necessary to obtain an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his skin disorder, hypertension, diabetes mellitus, or hearing loss.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the appellant and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Contact any appropriate source, to include the National Personnel Records Center, or the Army National Guard of Louisiana, to verify the appellant's periods of ACDUTRA and INACDUTRA.  In making these requests, use the appellant's complete name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exists or that further efforts to obtain it would be futile is obtained.  All records and/or responses received should be associated with the claims file.

3.  After all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the current nature and etiology of his skin disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a)  The examiner should identify all current skin disorders.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's skin disorder had its onset during any verified period of active duty service, ACDUTRA, or INACDUTRA; or, is it otherwise related to the appellant's military service, to include the notation of sarcoidosis in the November 1991 periodic examination, as well as the service treatment records pertaining to the rash that developed in June 1994.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the appellant's claimed skin disorder, and the continuity of symptomatology.  The rationale for any opinion should be provided.

4.  After all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the current nature and etiology of his hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Verify the appellant's current diagnosis of hypertension.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's hypertension had its onset during, or is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  The examiner should specifically address any prehypertensive or hypertensive readings in the appellant's service treatment records, as well as the appellant's contention that hypertension is the result if his service overseas in Guatemala, Panama, Honduras, and Germany, as well as his service during Hurricanes Andrew, Katrina, and Rita.  

In offering any opinion, the examiner must consider the lay statements of record regarding the onset and the continuity of the appellant's symptomatology.  The rationale for any opinion should be provided.

5.  After all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination in order to determine the current nature and etiology of his diabetes mellitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Verify the appellant's current diagnosis of diabetes mellitus.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's diabetes mellitus had its onset during, or is the result of disease or injury during any period of active duty service; or any verified period of ACDUTRA; or, is the result of injury during any verified period of INACDUTRA.  The examiner should specifically address  the notation of borderline glucose tolerance in the November 1991 periodic examination, or the diagnosis of diabetes mellitus on the May 1997 periodic examination, as well as the appellant's contention that diabetes mellitus is the result if his service overseas in Guatemala, Panama, Honduras, and Germany, as well as his service during Hurricanes Andrew, Katrina, and Rita.

In offering any opinion, the examiner must consider the lay statements of record regarding the onset and the continuity of the appellant's symptomatology.  The rationale for any opinion should be provided.

6.  After all outstanding records have been associated with the claims file, the AOJ should return the record to the VA examiner who conducted the appellant's August 2010 VA audiology examination.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  If the August 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the appellant is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the appellant's service treatment records, post-service treatment records, and the lay statements from the appellant, including his October 2015 testimony before the undersigned, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his bilateral hearing loss had its onset during, or is the result of his in-service noise exposure, to include weapon fire or engine noise during any period of active duty service, any verified period of ACDUTRA, or any verified period of INACDUTRA.  

In offering an opinion, the examiner must acknowledge that the appellant is competent to report the onset and the continuity of his symptomatology since service.  The rationale for any opinion should be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




